PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DiversiTech Corporation
Application No. 17/181,561
Filed: February 22, 2021
For: DEVICES FOR SUPPORTING HVAC CONDENSING UNITS OUTDOORS IN HIGH VELOCITY WIND ZONES AND METHODS OF MANUFACTURE AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition under 37 CFR 1.53(e), filed June 22, 2022, to accord the instant application a filing date of February 22, 2021 rather than the presently accorded filing date of June 11, 2021.

The petition under 37 CFR 1.53(e) is hereby GRANTED.

The application was deposited February 22, 2021. The Notice of Incomplete Nonprovisional Application (Notice) mailed May 28, 2021, indicated that the application had not been accorded a filing date because the application appeared to have been submitted without a specification, as required per 35 USC 112. The Notice indicated that the filing date would be the date of receipt of the specification, unless otherwise indicated, and that any assertions that the specification was submitted, or was not necessary for a filing date, must be by way of petition.

The Notice further indicated that if the application contained a priority claim under 37 CFR 1.55 or benefit claim under 37 CFR 1.78 of a prior-filed application that was present on filing and applicant could rely on 37 CFR 1.57(b) to add inadvertently omitted specification by way of petition.

Petitioner purports that the instant application claims the benefit of priority to U.S. Provisional App. No. 62/981,849 and seeks to rely on the incorporation by reference provisions of 37 CFR 1.57(b).

In accordance with 37 CFR 1.57(b):

Subject to the conditions and requirements of this paragraph, if all or a portion of the specification or drawing(s) is inadvertently omitted from an application, but the application contains a claim under § 1.55 for priority of a prior-filed foreign application or a claim under § 1.78 for the benefit of a prior-filed provisional, nonprovisional, international application, or international design application, that was present on the filing date of the application, and the inadvertently omitted portion of the specification or drawing(s) is completely contained in the prior-filed application, the claim under § 1.55 or 1.78 shall also be considered an incorporation by reference of the prior-filed application as to the inadvertently omitted portion of the specification or drawing(s).

(1) The application must be amended to include the inadvertently omitted portion of the specification or drawing(s) within any time period set by the Office, but in no case later than the close of prosecution as defined by § 1.114(b), or abandonment of the application, whichever occurs earlier. The applicant is also required to:

(i) Supply a copy of the prior-filed application, except where the prior-filed application is an application filed under 35 U.S.C. 111;
(ii) Supply an English language translation of any prior-filed application that is in a language other than English; and
(iii) Identify where the inadvertently omitted portion of the specification or drawings can be found in the prior-filed application.

The instant petition has been carefully considered and found in compliance with the requirements set forth at 37 CFR 1.57(b). The application has been amended to include the inadvertently omitted specification, including claims. Additionally, petitioner indicates where the inadvertently omitted material may be found in the prior-filed application.

In view thereof, this application is being directed to the Office of Patent Application Processing for further processing, including processing with a filing date of February 22, 2021. The amendment submitted herewith will be considered in due course.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions